Citation Nr: 1746104	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  15-26 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left knee osteoarthritis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia following a temporary transfer of the Veteran's records by his local RO in Los Angeles, California.  The jurisdiction of the Veteran's records has been returned to his local RO.  This rating decision denied service connection for left knee osteoarthritis, sleep apnea, tinnitus, and bilateral hearing loss.  

In July 2017, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows that the Veteran's current left knee disability began in service.

2.  The Veteran's current tinnitus is due to noise exposure during the Veteran's active military service.

3.  The competent evidence does not show a sleep apnea disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee arthritis have been met.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303; 3.309 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1131, (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

3.  The criteria for an award of service connection for sleep apnea have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Procedural Duties

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  As the Veteran's left knee and tinnitus issues are being granted in full, any error in the duty to notify or assist is harmless. 

Regarding notice in this case for the other issue, VA sent a letter to the Veteran in July 2013.  The claim was last adjudicated by the AOJ in a February 2015 statement of the case.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  

Regarding pertinent treatment records, a September 2013 sleep study was not located in the Veteran's claims file; however the Board finds that a January 2014 Sleep Clinic provider's reference to the study is probative.  Further remand of this matter in order to access documentation of this sleep study would only delay the claim, with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  All other pertinent, identified medical records have been obtained and considered.

Regarding examinations, the evidence shows that the Veteran was not afforded 
a VA examination in relation to his claim for service connection for sleep apnea; however, the Board finds that, based upon the evidence of record, these examinations were not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and 
(4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to sleep apnea, the Veteran has not been shown to have an event, disease, or injury in service to which a current diagnosis could be related.  The service treatment records are silent as to any complaints or treatment for sleep apnea.  Because there is no event, injury, or disease in service or a service-connected disability to which a current disorder could be related, the second element set forth in McLendon has not been satisfied.  The Board finds that a 
VA examination is unnecessary.  See 38 C.F.R. § 3.159(c)(4)(i).

As such, the Board will proceed to the merits.

II.  Service Connection 
Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Generally, service connection requires competent evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases such as arthritis and tinnitus may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  See Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013) (stating that a claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)"); see also Fountain v. McDonald,  27 Vet. App. 258, 271 (2015) (holding that 38 C.F.R. § 3.309 (a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease of the nervous system'").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was noted during service; 
(2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).
The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible, as his statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Left Knee

Factual Background

The Veteran contends that he is entitled to service connection for a left knee disability.  The weight of the evidence indicates that the Veteran is correct.

Service treatment records show evidence of a right knee injury.  See VBMS, STR- Medical, 12/15/2014 at 8, 10, 35.  The Veteran; however, asserts that he also had a left knee injury while in-service, despite the lack of documentation of such during service or at separation.  He reported this pain during his Board testimony as well as on at least three different VA medical appointments.  See e.g., VBMS, 07/24/2017, Hearing Transcript at 2-3; VBMS, Legacy Content Manager Documents, 08/09/2013 at 26, 48, 72 (noting left knee pain x 50 years on 2 visits). 

Post-service, the Veteran had left knee replacement surgery in September 2004.  In October 2012, imaging showed that the Veteran had left knee joint tricompartmental osteoarthritis, (moderately severe medially).  Id. at 72. 

Analysis

As noted above, VA treatment records document a current left knee disability of osteoarthritis.  Next, the evidence shows that the Veteran's current left knee arthritis began in service.  Arthritis, or degenerative joint disease, is a chronic disease, which is presumed continuous after it is first detected.  See 38 C.F.R. § 3.309.  Additionally, a veteran's report of continuity of symptomatology may also prove that the disease began in service.  See Walker, 708 F.3d at 1336-38.  Here, although the Veteran's STR's show evidence of a right knee injury, the Board finds the Veteran's lay evidence regarding his in-service left knee injury is competent and credible.  As such, the evidence established the first two elements of service connection.

At the Board hearing, the Veteran reported continuing to have problems with his left knee since service.  He has also continued to mention having left knee pain beginning in service during multiple VA medical appointments, as well as in his notice of disagreement.  Based on the competent and credible lay evidence and with resolution of doubt in the Veteran's favor on this material issue, the Board finds that this evidence supports a finding that the Veteran's left knee problems began in service and had a continuity of symptomatology after service.  As such, all three elements of service connection have been met and service connection is established for left knee osteoarthritis.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Tinnitus
Factual Background

The Veteran asserts that that he developed hearing problems to include an occasional ringing sound due to exposure to loud noise while in service.  He stated that his military occupational specialty (MOS) was 35th Artillery.  The Veteran attended artillery school and participated in numerous month-long field training exercises that exposed him to a large amount of noise, including howitzer cannons and eight inch guns.  He also noted that he was not provided with hearing protection during that time.  See VBMS, 07/24/2017 Hearing Transcript; VBMS, Legacy Content Manager Documents, 08/09/2013, CAPRI 106.

In April 2011, an audiologist found that the Veteran had long-standing, occasional bilateral tinnitus.  Although the Veteran worked in construction for 40 years as his civilian job, the audiologist noted that the Veteran also had noise exposure in-service, due to artillery weapons, howitzers.  See VBMS, Legacy Content Manager Documents, 08/09/2013, CAPRI at 168-69.

At a May 2012 VA medical appointment, the Veteran denied the presence of tinnitus.  During the July 2017 Board hearing, he explained that he denied ringing at that time because the condition "comes and goes."  See id. at 108, VBMS, 07/24/2017, Hearing Transcript 6-7. 

Analysis 

Although the Veteran denied tinnitus during a May 2012 VA medical appointment, the Board finds that the Veteran's testimony that the ringing comes and goes established that he does experience recurrent, tinnitus.  Moreover, a VA audiologist did, in fact find that the Veteran had long-standing, occasional bilateral tinnitus during the April 2011 VA medical appointment.  Thus, the Board finds that the evidence demonstrates the presence of a current disability.  See VBMS, 07/24/2017 Hearing Transcript; VBMS, Legacy Content Manager Documents, 08/09/2013, CAPRI 108, 168; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding that a lay person competent to identify tinnitus, as it is a disorder that can be identified based on lay observation alone).

The Board finds that the preponderance of the evidence shows that the Veteran was exposed to loud noises/acoustic trauma in-service as consistent with the places, types, and circumstances of his service as shown by service records.  As such, the second element of service connection is also established.  In this instance, the Veteran is competent and credible to report the circumstances of his service, to include his exposure to hazardous noise from howitzer cannons and eight inch guns, and there is no evidence which contradicts his report.    

Finally, as noted above, tinnitus is a chronic disease under § 3.309(a) and the Board finds no reason to doubt his credibility on the continuation of the ringing in his ears since discharge from active duty.  See Fountain, 27 Vet. App. at 272 (clarifying that the Federal Court's decision in Walker does not preclude establishing service connection for tinnitus on the basis of continuity of symptoms, because tinnitus is an "organic disease of the nervous system," which is listed in § 3.309(a)).  Therefore, all three elements of service connection have been established and service connection for tinnitus is granted.

Sleep Apnea

Factual Background

The Veteran asserts that he has sleep apnea and that it had its onset in-service.  The Veteran's service treatment records are silent regarding problems with sleep and other sleep apnea-related symptoms, to include his June 1961 separation examination.  VBMS, STR- Medical, 12/15/2014 at 24.

In December 2012, the Veteran reported snoring, having a dry mouth, and waking up with shortness of breath.  VBMS, Legacy Content Manager Documents, 08/09/2013, CAPRI at 61.

In March 2013, the Veteran was given an ambulatory sleep study.  The interpretation was limited by intermittent signal loss.  There was no evidence of significant obstructive sleep apnea (OSA); however the provider found that mild OSA could not be ruled out and determined that an overnight polysomnography (PSG), sleep study was necessary.  Id. at 33-36.

A January 2014 VA Sleep Clinic medical appointment note states that the Veteran had a September 2013 PSG sleep study that was negative for sleep apnea.  See VBMS, Legacy Content Manager Documents, 02/25/2015, CAPRI 49-50.  During the January 2014 appointment, the Veteran denied current problems with insomnia and reported sleeping from 11:00 PM to 7:00 AM with a refreshed feeling in the morning.  The provider noted that the Veteran did not have sleep apnea.  Id.

During the July 2017 Board hearing, the Veteran's representative asserted that the Veteran experiences sleep problems, but acknowledged that there was no current sleep apnea diagnosis and did not question the Veteran about this matter.  See VBMS, 07/24/2017, Hearing Transcript at 4.

Analysis 

Following a review of the evidence, the Board determines that the criteria for service connection for sleep apnea have not been met.  See 38 C.F.R. § 3.303.  Indeed, the Board has carefully reviewed the relevant evidence of record but finds no competent evidence of a sleep apnea diagnosis in the Veteran's claims file.  
See Degmetich v. Brown, 104 F.3d 1327, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to...filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

As mentioned above, in the Procedural Duties section, although the September 2013 sleep study was not located in the Veteran's claims file, the Board finds that the January 2014 VA Sleep Clinic provider's reference to a previous VA sleep study is probative and that the preponderance of the evidence weighs against service connection for sleep apnea.  Further remand of this matter in order to access the specific PSG documentation would only delay the claim, with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  As the preponderance of the evidence is against a finding of a current sleep apnea disorder, the first criteria of a service connection is not meet and the claim is denied.

ORDER

Service connection for left knee osteoarthritis is granted.

Service connection for tinnitus is granted.

Service connection for sleep apnea is denied.


REMAND

The Board finds that further development of the remaining issue on appeal is required before it may be decided.  

As mentioned in the Tinnitus section, above, the Board found the Veteran was exposed to loud noise while in service as consistent with his service.  He cited his MOS, artillery school, and field training exercises as instances that exposed him to large amounts of noise without hearing protection.  See VBMS, 07/24/2017 Hearing Transcript; VBMS, Legacy Content Manager Documents, 08/09/2013, CAPRI 106.

The Veteran was not given a hearing examination upon entrance to the service.  In fact, the audiometer chart was stamped with the phrase, "not routinely required."  See VBMS, STR- Medical, 12/15/2014 at 21.  A whisper voice test was given and the Veteran scored a 15/15, bilaterally.

A June 1961 separation hearing test does not specify which standards were used for testing, the American Standards Association (ASA) standards or the International Standards Organization - American National Standards Institute (ISO-ANSI) standards.  It appears; however, that the results were recorded in ASA units.  Here, the Veteran's test results at separation will be listed in decibels, with the ASA conversion in parenthesis.  Right ear thresholds measured 15 (0) decibels at 
500 Hertz; 5 (-5) at 1000; 0 (-10) at 2000; and -5 (-10) at 4000.  Left ear thresholds measured 20 (5) at 500 Hertz; 0 (-10) at 1000; (0)-10 at 2000; and 30 (25) at 4000.  Id. at 25.  

In April 2011, the Veteran sought VA audiological treatment.  The provider found that his bilateral hearing was within normal limits up to 1000 Hertz.  He had moderate to moderate/severe, bilateral sensorineural hearing loss from 2000 Hertz.  Word recognition was noted as good for the right ear and fair on the left.  He was not eligible for VA-issued hearing aids.  VBMS, Legacy Content Manager Documents, 08/09/2013, CAPRI 169.  At a May 2012, follow up visit, the Veteran measured a 5-10 decibel decrease in hearing, qualifying him for VA-issued hearing aids.  Id. at 108.

After reviewing the Veteran's treatment records, the Board notes that he appears to have some degree of bilateral hearing loss as he has qualified for VA issued hearing aids.  The Veteran's lay statements regarding acoustic trauma are consistent with the conditions of his service, and the Board finds them credible.  38 C.F.R. § 1154(a).  Accordingly, there is evidence of a current disability and that it may be related to the Veteran's active service.  Therefore, VA has a duty to assist this Veteran in substantiating his claim by providing an examination.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.  On remand, an examination should be scheduled to determine the nature and etiology of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the claims file has all available service treatment and personnel records for the Veteran, to include the Veteran's DD-214, which appears to be missing from the claims file.

2.  Schedule the Veteran for a VA audiological examination, to determine the etiology of his claimed bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  The examiner is to review the claims file to become familiar with the pertinent medical history, and the examination report should reflect that such review was accomplished.  All relevant testing, to include an audiogram and word recognition, must be performed.

The examiner is to provide an opinion as to whether it is at least as likely as not (probability approximately 
50 percent), that the Veteran's bilateral hearing loss disability incurred in or was caused by active duty military service, to include any noise exposure therein (described above).

The examiner is asked to specifically discuss the Veteran's statements that he experienced gunfire and Howitzer fire exposure without hearing protection.  
A comprehensive rationale to support the conclusion is to be provided.

3.  Thereafter, readjudicate the Veteran's hearing loss claim in light of all of the evidence of record.  If the benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


